PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boheler et al.
Application No. 16/265,547
Filed: February 01, 2019
For: IDENTIFICATION OF SUBPOPULATIONS OF CARDIOMYOCYTES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 30, 2022, to revive the above-identified application.

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action, mailed November 3, 2021, which set a shortened statutory period for reply of three (3) months. A three-month extension of time under the provisions of 37 CFR 1.136(a) was obtained April 5, 2022. Accordingly, the application became abandoned on May 4, 2022. A Notice of Abandonment was mailed May 25, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal and fee of $420.00 (previously filed on May 17, 2022); (2) the petition fee of 1,050.00 and (3) a proper e statement of unintentional delay.

This application is being referred to Technology Center Art Unit 1641 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions